Citation Nr: 0607296	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-18 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 
2001, for the award of a 10 percent rating for hallux valgus 
of the right toe.  

2.  Entitlement to an effective date prior to February 7, 
2001, for the award of a 10 percent rating for hallux valgus 
of the left toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, and from November 1969 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

During the course of this appeal, the veteran requested a 
personal hearing before a member of the Board.  However, in 
an April 2005 written statement, the veteran withdrew her 
personal hearing request, and thus her appeal need not be 
remanded for such a hearing at this time.  


FINDINGS OF FACT

1.  The competent evidence of record reflects moderate 
impairment of the veteran's right foot for the period between 
September 1, 1996, and February 7, 2001.  

2.  The competent evidence of record reflects moderate 
impairment of the veteran's left foot for the period between 
September 1, 1996, and February 7, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of 
September 1, 1996, for the award of a 10 percent initial 
rating for the veteran's hallux valgus of the right toe have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2005).  

2.  The criteria for assignment of an effective date of 
September 1, 1996, for the award of a 10 percent initial 
rating for the veteran's hallux valgus of the left toe have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to February 7, 
2001, for the award of 10 percent initial ratings for her 
bilateral hallux valgus.  The effective date of an award of 
an increased rating shall be the earliest date such an 
increase in disability has been demonstrated, if a claim is 
received within one year thereof; otherwise, the effective 
date shall not be earlier than the date of receipt of the 
claim therefor.  If an application for disability is received 
within one year of the veteran's service separation date, the 
effective date of such an award shall be the day following 
the veteran's date of discharge.  38 U.S.C.A. § 5110(a), (b) 
(West 2002); 38 C.F.R. § 3.400 (2005).   

The veteran's application for service connection for a 
bilateral foot disorder was received in September 11, 1996, 
within a year after her August 31, 1996, separation from 
military service.  Service connection for arthralgia of the 
feet was awarded in October 1997, with a noncompensable 
initial rating effective from September 1, 1996.  The veteran 
disagreed with the evaluation assigned and perfected an 
appeal to the Board.  The Board remanded the claim in August 
2000 for further development, to include a VA examination.  
In a September 2002 rating decision, the RO recharacterized 
the veteran's diagnosis as hallux valgus of the bilateral 
toes, and awarded her compensable ratings of 10 percent for 
each foot, effective February 7, 2001, the date of her most 
recent VA medical examination of the feet.  The veteran 
expressed disagreement with the effective date of the 10 
percent ratings and perfected the present appeal to the 
Board.  Thus, the Board finds that the veteran has 
continuously prosecuted her September 1996 claim.  For an 
effective date prior to February 7, 2001, to be awarded, the 
evidence must demonstrate an increase in disability prior to 
that date.  

After reviewing the evidence of record, the Board finds an 
effective date prior to February 7, 2001, is warranted 
because the evidence of record indicates a degree of 
impairment for this disability equal to a 10 percent initial 
rating prior to that date.  

Hallux valgus is rated under Diagnostic Code 5280, which 
provides a 10 percent rating for severe hallux valgus, if 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. §  4.31.  Prior to February 2001, the 
veteran's bilateral foot disorder was diagnosed as 
arthralgia, which is not specifically listed under VA's 
General Schedule for Disability Ratings.  Nevertheless, 
Diagnostic Code 5284, for other foot disabilities, provides a 
10 percent rating for moderate disability of the foot.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5284.

According to the veteran's service medical records, she was 
on limited physical profile as early as October 1984 due to 
"bad flat feet."  She continued to receive podiatric 
treatment for her feet into the 1990's, and a history of foot 
trouble was noted on her April 1996 service separation 
medical history questionnaire.  On post-service VA 
examination in June 1997, Grade I pes planus bilaterally was 
observed, with increased pronation.  Mild bunion formation 
was also present, and she reported intermittent foot pain 
with weight-bearing.  

In an April 1998 statement, the veteran wrote that she 
continued to have swelling, cramping, and pain of the feet 
upon standing for 20 minutes or more.  At a Board video 
hearing in June 2000, the veteran reported her bilateral foot 
pain limited her mobility, as she was unable to walk for more 
than a few blocks without pain.  

Based on this evidence, the Board finds an effective date of 
September 1, 1996, the day following the veteran's separation 
from military service, is warranted for the award of 10 
percent initial ratings for her bilateral foot disorder, 
alternatively diagnosed as arthralgia and hallux valgus of 
the feet.  In light of 38 U.S.C.A. § 5107 and 38 C.F.R. § 4.3 
and 4.7, the Board finds the evidence of record is at least 
in equipoise regarding the veteran's level of impairment of 
the feet between September 1, 1996, and February 7, 2001.  
Affording the veteran the benefit of the doubt, the award of 
10 percent ratings under Diagnostic Code 5284 for moderate 
impairment is warranted.  As September 1, 1996, is the day 
following the veteran's separation date from active military 
service, a prior effective date may not be awarded under the 
law.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2005).  

The Board finds that VA has substantially satisfied the 
duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issues on appeal given the favorable 
nature of the Board's decision with regard to the claims for 
earlier effective dates. 


ORDER

An effective date of September 1, 1996, is granted for the 
award of a 10 percent initial rating for hallux valgus of the 
right toe.  

An effective date of September 1, 1996, is granted for the 
award of a 10 percent initial rating for hallux valgus of the 
left toe.  




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


